998 So. 2d 85 (2009)
Floyd MARSHALL
v.
WEST BATON ROUGE FIRE PROTECTION DISTRICT NO. 1 and the City of Port Allen (Subdistrict No. 3 of the West Baton Rouge Fire Protection District No. 1).
No. 2008-C-1576.
Supreme Court of Louisiana.
January 9, 2009.
PER CURIAM.
Granted. This matter came before this court upon the trial court's grant of a writ of mandamus ordering the West Baton Rouge Fire Protection District No. 1 to empanel a civil service board and provide plaintiff with a civil service termination hearing. At issue herein is what actions constitute the operation of a regularly paid fire department. Essential to this finding is a determination of what local entity actually employed plaintiff, be it the West Baton Rouge Fire Protection District No. 1, the Port Allen Subdistrict, or the City of Port Allen itself. The trial court held no evidentiary hearing and heard no testimony regarding these factual issues. Accordingly, the judgments of the trial court granting plaintiffs writ of mandamus and of the court appeal affirming that grant are vacated and set aside. The case is remanded to the trial court for further proceedings. Specifically, the trial court is ordered to take evidence, hear testimony, and make factual findings regarding what entity employed Mr. Marshall and what entity operates the fire protection services in the City of Port Allen.